Citation Nr: 0701215	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Portland, Oregon.

The Board notes that the veteran had a RO hearing scheduled 
for August 2005.  Prior to the formal hearing, the veteran 
indicated that he no longer wanted a formal RO hearing, and 
instead wanted an informal conference.  A report of the 
veteran's August 2005 informal RO conference is associated 
with the claims folder.


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, and suspiciousness.


CONCLUSION OF LAW

The criteria for an initial increased evaluation for PTSD in 
excess of 30 percent are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board concludes that 
the veteran was not provided with all required VCAA notice.  
However, as will be discussed below, the Board concludes that 
such notice error is not prejudicial to the veteran and that 
the Board may proceed with the claim on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The duty to notify the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence 
was met with a March 2004 letter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  It explained that if he provides 
information about the sources of evidence or information 
pertinent to the claim, to include records from other 
government agencies, employers, or private doctors, then VA 
would make reasonable efforts to obtain the records from the 
sources identified, but that he ultimately is responsible for 
substantiating his claim.  The Board notes that this letter 
was sent to the veteran prior to the June 2004 rating 
decision.  This letter also expressly notified the veteran of 
the need to submit any pertinent evidence in his possession.

The Board notes that no VCAA notice was sent to the veteran 
that explained that the evidence must document a worsening of 
his PTSD symptoms and what evidence was necessary to 
establish an effective date.  However, the Board finds this 
error to be non-prejudicial to the veteran.  With regards to 
notice regarding the evidence necessary to warrant 
entitlement to an increased rating, the veteran demonstrated 
actual knowledge of the need to show a worsening of his 
symptoms in both his July 2004 notice of disagreement (NOD) 
and at his August 2005 informal RO conference.  The veteran 
indicated in his July 2004 NOD that he felt that he deserved 
a higher rating because he felt he was more impaired than the 
May 2004 VA examination report indicated.  Similarly, the 
veteran requested a new VA examination at his August 2005 
informal RO conference because he felt that his PTSD symptoms 
had worsened.  The Board finds that the content of these 
statements demonstrate that the veteran had actual knowledge 
of what the evidence must show to support a claim for an 
increased disability rating.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant).  
Additionally, the Board finds that the lack of notice 
regarding the effective date was non-prejudicial because the 
Board is denying an increase herein.  Therefore, the issue of 
notice regarding the effective date is rendered moot.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records are associated with the 
claims folder.  The veteran was also provided two VA 
examinations in conjunction with his claim for an increased 
evaluation for PTSD.  Finally, the veteran did not identify 
any relevant treatment record that needed to be obtained.  In 
fact, an April 2004 statement by the veteran indicated that 
he has not been treated for PTSD.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran is currently assigned a 30 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  Under that diagnostic code, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for a 30 percent evaluation, but 
no more, for PTSD.  May 2004 and October 2005 VA examination 
reports indicate that the veteran's PTSD is characterized by 
an occasional depressed mood, anxiety, hyperarousal, 
hypervigilance, and intrusive thoughts.  The veteran, by his 
written statements, has indicated that he has few 
acquaintances and does not trust people very much, and that 
he used to be a "hothead."  As will be discussed below, 
such symptoms indicate some occupational and social 
impairment; however, they do not warrant a disability rating 
in excess of 30 percent.

There is no competent evidence of record which supports a 
finding that the veteran has frequent disturbances of mood or 
motivation, depression, or suicidal ideation, symptoms which 
are more consistent with a 50 percent rating or higher.  
Rather, the May 2004 VA examination report notes that the 
veteran reported experiencing "occasional" depression.  
While an occasional depressed mood is a symptom consistent 
with a 30 percent evaluation, it does not rise to the level 
of severity contemplated by a higher rating.

In addition to a lack of symptomatology related to 
depression, the Board notes that the veteran's PTSD does not 
appear to be manifested by frequent panic attacks, delusions 
or hallucinations, or obsessive rituals.  Although the May 
2004 VA examiner indicated that the veteran's mood was mildly 
anxious, there was no mention by the veteran at either of the 
VA examinations of any panic or anxiety attacks.  Similarly, 
the veteran did not report any delusional thoughts or 
hallucinations, nor any obsessional rituals, to the May 2004 
or October 2005 VA examiner.

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought.  The July 2004 VA examiner noted that 
the veteran was well groomed and answered questions 
appropriately.  The October 2005 VA examiner noted the 
veteran's appearance as appropriate, and indicated that his 
thought process appeared to be intact and that his speech was 
a normal rate and volume.  Although the May 2004 VA examiner 
indicated that the veteran's speech was fast, there is no 
evidence in any of the three VA examination reports that the 
examiners could not comprehend what the veteran reported due 
to a speech impairment.

The Board notes that all three VA examiners indicated that 
the veteran was in contact and oriented.  His affect was 
noted as slightly anxious by the May 2004 VA examiner; 
however, the report indicates that he relaxed as the 
interview progressed.  The July 2004 VA examiner noted the 
veteran's mood as euthymic, and the October 2005 VA 
examination report indicates the veteran had an affect 
congruent with his mood.  The Board notes that none of the VA 
examiners reported the veteran as having a flattened affect 
which is contemplated by a 50 percent rating.  Such findings, 
in light of the veteran's entire disability picture, do not 
support a rating in excess of 30 percent.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board notes that 
the veteran reported an employment history which included 
sixteen years at a plywood mill and nearly ten years as a 
casino surveillance employee.  Although the veteran reported 
at the October 2005 VA examination that he had recently quit 
his job at the casino because he couldn't "handle the 
stress," the VA examiner indicated in his report that he did 
not feel that the veteran's PTSD symptoms, by themselves, 
would render him unemployable.  This weighs heavily against 
increasing his disability rating in excess of 30 percent, 
especially when considering that the purpose of the rating 
schedule is to compensate for decreases in earning capacity 
due to service-connected disabilities.  See 38 C.F.R. § 4.1 
(2006).

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that the 
veteran reported having a few acquaintances and one close 
childhood friend.  He also told the May 2004 and October 2005 
VA examiners that he had close contact with his two sons and 
both of parents.  The Board acknowledges the veteran's 
statements that he is not a people person and that he prefers 
to avoid crowds and cannot mingle with the public.  However, 
the Board concludes that although the veteran has some 
difficulty participating in general society, he maintains 
successful relationships with his two sons, his parents, and 
at least one close friend.  Such evidence does not suggest 
that he has difficulty establishing and maintaining personal 
relationships.  Therefore, the veteran's impairment in this 
area is not significant enough to warrant a 50 percent 
rating.

The Board acknowledges that the evidence of record 
demonstrates the veteran has intrusive thoughts and anxiety.  
Such evidence supports a finding that the veteran has some 
social impairment.  However, the evidence of record also 
indicates that the veteran is able to perform activities of 
daily living and even helps take care of his parents, as 
indicated in the October 2005 VA examination report.  A July 
2004 written statement by the veteran states that he used to 
be a hothead and has a history of hurting people, evidence 
which suggests a higher rating.  However, at the October 2005 
VA examination he denied a history of violent ideation or 
behavior temper outbursts.  Finally, although the veteran 
indicated that he had to quit his job because it was too 
stressful, the Board notes that the veteran's description of 
his job in his July 2004 notice of disagreement did not 
mention any stress or problems related to his work as a 
surveillance operator.  Rather, the veteran indicated that 
his job was solitary, with only one or two other people 
around.

In addition to the evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains two Global 
Assessment of Functioning (GAF) scores of 55.  The Board 
notes that these scores, which indicate moderate impairment, 
further supports the veteran's current 30 percent disability 
evaluation and do not support the assignment of a higher 
rating.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.

The May 2004 and October 2005 VA examiners both assigned the 
veteran GAF scores of 55.  In assigning the GAF score, the 
October 2005 VA examiner indicated that he agreed with the 
May 2004 VA examiner's score and did not find any significant 
changes in the severity of the veteran's symptoms since the 
May 2004 VA examination.  A GAF score of 51 to 60 is 
indicative of moderate symptoms such as a flat affect or 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (i.e., few friends, conflicts with 
peers).  See the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  The Board concludes that the veteran's 
assigned score of 55 is consistent with his current 
disability picture, thus, there is little need to discuss the 
score in detail.  In sum, the evidence of record demonstrates 
that the veteran has moderate difficulty in social 
functioning, as evidenced by his few close friends and 
difficulties interacting with the outside world.

As a final note, the Board acknowledges the veteran's own 
statements that he is entitled to a disability rating in 
excess of 30 percent.  However, the Board must consider the 
entire evidence of record when analyzing the criteria laid 
out in the ratings schedule.  Furthermore, although the 
veteran is competent to provide evidence regarding 
symptomatology, he is not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence 
must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran's PTSD is currently rated as 30 percent 
disabling.  This rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence of 
record indicates that the veteran occasionally has a 
depressed mood, is anxious, is suspicious, and has occasional 
intrusive thoughts about Vietnam.  Although he is currently 
unemployed of his volition, the evidence of record indicates 
that in the past he was steadily and satisfactorily employed, 
and that he remains employable despite his current PTSD 
symptoms.  He has stable relationships with family, a few 
acquaintances, and one close childhood friend.  Although he 
reports some isolationist behavior, he remains able to 
function independently.  There is no evidence of reduced 
reliability or productivity consistent with a 50 percent 
rating, nor is there evidence of moderately severe to severe 
impairment consistent with a 70 percent disability rating.  
The May 2004, July 2004, and October 2005 VA examination 
reports and the veteran's statements support these findings.  

Overall, the Board concludes that the evidence discussed 
above, to include the GAF score, supports no more than a 30 
percent rating.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 30 percent, and therefore, does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to an initial increased evaluation for post-
traumatic stress disorder in excess of 30 percent is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


